Order affirmed, without costs of this appeal to any party. (See Per Curiam opinion filed in companion case of Baldwin v. City of Buffalo, 7 A D 2d 386.) Memorandum: The Corporation Counsel conceded upon the argument of this appeal that if the complaint in the companion action is legally sufficient, the order of Special Term denying the motion to dismiss the petition in this article 78 proceeding relating to the change in the couneilmanic district boundaries should be affirmed. All concur. (Appeal from an order of Erie Special Term denying a motion by defendants Manguso, Cooley and the City of Buffalo for a dismissal of petitioner’s petition.) Present — McCum, P. J., Kimball, Williams, Bastow and Goldman, JJ. [15 Misc 2d 607.]